Case 20-12607-mdc        Doc 42    Filed 12/10/20 Entered 12/10/20 12:57:41             Desc Main
                                   Document     Page 1 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                  :
                                         : Case No.: 20-12607
 Terence Poulton                         : Chapter 13
 Shannon Poulton                         : Judge Magdeline D. Coleman
                                         : ******************
                               Debtor(s)   *
                                         :
 Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
 Fargo Auto                              : Place of Hearing
                                Movant, : January 5, 2021 at 10:30 a.m.
        vs                               :
                                         : U.S. Bankruptcy Court
 Terence Poulton                         : 900 Market Street, Courtroom #2
 Shannon Poulton                         : Philadelphia, PA, 19107
                                         :
 WILLIAM C. MILLER, Esq.
                     Respondents.

      MOTION OF WELLS FARGO BANK, N.A., D/B/A WELLS FARGO AUTO FOR
       RELIEF FROM THE AUTOMATIC STAY REGARDING THE PERSONAL
     PROPERTY KNOWN AS 2014 HYUNDAI TUCSON, VIN KM8JUCAG7EU911508

       Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto (the "Creditor"), by and through the

undersigned counsel, files this Motion for Relief from the Automatic Stay pursuant to 11 U.S.C.

§ 362 and other sections of Title 11 of the United States Code, and under Federal Rules of

Bankruptcy Procedure 4001 and 6007 for an order conditioning, modifying, annulling, or

dissolving the automatic stay, averring as follows.

1.     This is an action arising pursuant to a case under Title 11 of the United States Code.

2.     Creditor is a lending institution duly authorized to conduct business in the

       Commonwealth of Pennsylvania.

3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a secured

       creditor of the Debtor.




20-021275_EJS1
Case 20-12607-mdc       Doc 42    Filed 12/10/20 Entered 12/10/20 12:57:41                Desc Main
                                  Document     Page 2 of 6



4.    The Court has jurisdiction over this matter under 28 U.S.C §§ 157 and 1334. This is a

      core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion is

      proper under 28 U.S.C. §§ 1408 and 1409.

5.    On August 8, 2015, Terence M Poulton (the "Debtor") obtained a loan from Wells Fargo

      Dealer Services in the amount of $21,101.88 for the purchase of a 2014 Hyundai Tucson,

      VIN KM8JUCAG7EU911508 ("Collateral"). Debtor agreed to make periodic payments

      to Wells Fargo Dealer Services. Such loan was evidenced by a Retail Installment Sale

      Contract Simple Finance Charge (the "Contract"), a copy of which is attached hereto as

      Exhibit A.

6.    To secure payment of the Contract, Debtor delivered the Commonwealth of Pennsylvania

      Certificate of Title for a Vehicle (the “Title”) to the Collateral to Creditor or Creditor's

      predecessor-in-interest. On or about August 13, 2015, Creditor or Creditor's predecessor-

      in-interest perfected its security interest in the Collateral by delivering the Title along

      with the appropriate application and fees to the Department of Transportation of the

      Commonwealth in accordance with Pa.C.S. § 1132.1(a). As a result, Creditor has a valid

      security interest in the Collateral. A copy of the Title is attached hereto as Exhibit B.

7.    Creditor believes the clean retail value of the Collateral to be $12,400.00 based upon the

      NADA Used Cars/Trucks guide dated November 13, 2020, a copy of which is attached

      hereto as Exhibit C.

8.    On June 11, 2020, Debtor filed a voluntary petition for relief under Chapter 13 of the

      United States Bankruptcy Code ("Petition").

9.    Debtor's Chapter 13 Plan calls for the Debtor to retain the Vehicle and make monthly

      post-petition payments directly to the Creditor.




20-021275_EJS1
Case 20-12607-mdc        Doc 42    Filed 12/10/20 Entered 12/10/20 12:57:41               Desc Main
                                   Document     Page 3 of 6



10.     As of November 13, 2020, there is currently due and owing on the Contract the

       outstanding principal balance of $7,467.52. This amount is broken down as follows:


                                          Total Loan Balance

                 Description                                            Amount
                  Principal                                            $7,467.52
                   Interest                                             $73.44
              Escrow advance                                             $0.00
                Late charges                                            $56.30
                 Other Fees                                              $0.00
       Less Contractual Suspense Funds                                  $(0.00)

                                           Total: $7,597.26


11.    The loan was charged off on April 21, 2020.

12.    Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto believes and therefore avers that Debtor

       has inconsequential equity in the Collateral. Based upon the market conditions and after

       the costs of sale, there will be little to no equity in the Collateral. Based upon the lack of

       equity in the Collateral, Creditor asserts that it is burdensome and/or of inconsequential

       value and benefit to the estate.

13.    Creditor seeks relief from the automatic stay pursuant to 11 U.S.C. § 362(d) to proceed

       under applicable nonbankruptcy law to enforce its remedies to repossess and sell the

       Collateral.

14.    Creditor is entitled to relief from the automatic stay for the following reason(s):

       a.      Creditor lacks adequate protection of its secured interest in the Collateral pursuant
               to 11 USC § 362(d)(1) as a result of Debtor's failure to make payments when due.
               As of November 13, 2020, Debtor has failed to make post-petition payments since
               June 22, 2020, with arrears in the amount of $1,829.95.

       WHEREFORE, Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto respectfully requests

this Honorable Court to enter an order terminating the Automatic stay as it affects the interests of


20-021275_EJS1
Case 20-12607-mdc       Doc 42    Filed 12/10/20 Entered 12/10/20 12:57:41           Desc Main
                                  Document     Page 4 of 6



Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the Collateral, and granting such other relief

as this Honorable Court may deem just.

                                                    Respectfully submitted,

                                                    /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)
                                                    Adam B. Hall (323867)
                                                    Sarah E. Barngrover (323972)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Karina
                                                    Velter.
                                                    Contact email is kvelter@manleydeas.com




20-021275_EJS1
Case 20-12607-mdc        Doc 42     Filed 12/10/20 Entered 12/10/20 12:57:41        Desc Main
                                    Document     Page 5 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                  :
                                         : Case No.: 20-12607
 Terence Poulton                         : Chapter 13
 Shannon Poulton                         : Judge Magdeline D. Coleman
                                         : ******************
                               Debtor(s)   *
                                         :
 Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
 Fargo Auto                              : Place of Hearing
                                Movant, : January 5, 2021 at 10:30 a.m.
        vs                               :
                                         : U.S. Bankruptcy Court
 Terence Poulton                         : 900 Market Street, Courtroom #2
 Shannon Poulton                         : Philadelphia, PA, 19107
                                         :
 WILLIAM C. MILLER, Esq.
                     Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion of Wells Fargo

Bank, N.A., d/b/a Wells Fargo Auto for Relief from the Automatic Stay regarding the Personal

Property known as 2014 Hyundai Tucson, VIN KM8JUCAG7EU911508 was served on the

parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   WILLIAM C. MILLER, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105,
   ecfemails@ph13trustee.com

   BRAD J. SADEK, Attorney for Terence Poulton and Shannon Poulton, Sadek and Cooper,
   1315 Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on
December 10
_______________,   2020:

   Terence Poulton and Shannon Poulton, 860 Weber Drive, Yardley, PA 19067


        December 10, 2020
DATE: ______________________
                                                    /s/ Karina Velter


20-021275_EJS1
Case 20-12607-mdc   Doc 42   Filed 12/10/20 Entered 12/10/20 12:57:41      Desc Main
                             Document     Page 6 of 6



                                           Karina Velter, Esquire (94781)
                                           Adam B. Hall (323867)
                                           Sarah E. Barngrover (323972)
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




20-021275_EJS1
